Title: To Thomas Jefferson from Horatio Gates Spafford, 28 February 1822
From: Spafford, Horatio Gates
To: Jefferson, Thomas


Thomas Jefferson, Respected Friend:—
Ballston Spa, N.Y.,
2 Mo. 28, 1822.
Permit me again to recall thy recollection to the poor old literary drudge, who has constantly experienced the kindness of thy regard, & no small share of the ‘Calamities of Authors.After devoting 3 years to my new Lands in the Western part of Pennsylvania, expending as many thousand dollars, raising their values from 50 cents to 3 dollars an acre, an unfortunate difficulty about the title, compelled me to report to the Laws for redness: & this, with a paralysis of the right leg, compelled me to abandon my settlement until the validity of title should be tested. I returned hither, am using these staters, & have experienced some relief. A cripple, poor, far advanced in a premature old age, (at the age of 44,) I have returned to my ‘first love,’ from necessity, and am again ardently & zealously engaged in literary labors. I am, to use the figurative style of our Aboriginies, an old horse, turned out, in December, to graze the common!My first object, is a second edition of my Gazetteer, the copy for which requires a good deal of Labor, & will probably be ready for the press by May next. A 3 dollar 8vo; & I think I shall make something by it.The next, an abridgement of this Work, for a School Book, to second it within a year.The third, a Work on which I want thy opinion, the chief object of this Letter. It is now pretty well advanced, & will be ready for the press by the time the others are published. I copy, on the other sides, its title-page, & beg of thee to favor me with thy views. Canst thou suggest any improvement? I hope I shall  be able to have thy examination of a printed copy. Until it is published, I do not want a knowledge of it to get out.TheApprentices’ Spelling Book;—containing,besides the usual Exercises in the Rudiments of English Literature,all the Tables in Arithmetic,that ought early in life to be engraven on the Memory,—a brief Epitome of the Arts & Sciences,and of thechief branches of Knowledge that come into the every day business of life,with Collections of Words, & Phrases, of common occurance,from the Greek, Latin, French, &c.correctly accented & translated:—Designed for the use of Apprentices in the Mechanic Arts,Farmers’ Sons,and all those who have not an acquaintancewith the learned Languages of the higher branches of Learning.By Horatio Gates Spafford, L.L.D.The title will acquaint thee with all my object. I need not say any thing about the want of such a work; for though thou hast never known the want of such an  thyself, thou hast seen the many thousands who have.I should be exceedingly glad of thy opinion of the usefulness & propriety of such a Work, suppose it to be well executed. The weight of thy opinion, with the public, makes me very anxious to have it.If I outlive thee, I still propose a Biography at Thomas Jefferson, for a School Book, in a sort of American Plutarch.My History of this State, 2 8vo Vols, A Nat. & Civil History, advances slowly, & I look forward to the completions of our 2 great Canals as the era for its appearance. Dr. William’s Vermont, is my model. He was my Preceptor. I am afraid I have trespassed too long on thy time. With profound regards, thy friend,H G. Spafford.